Citation Nr: 1126689	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1984.

This case comes before the Board of Veteran Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Appellant's brief the Veteran's counsel correctly noted that Fast Letter 10-35 had not been taken into consideration when adjudicating the Veteran's claim.  VA Fast Letter 10-35 (September 2, 2010) addresses claims for hearing loss or tinnitus as a result of noise exposure in service.  The letter states that each branch of the military has reviewed and endorsed lists of military occupational specialties (MOS) and the corresponding probability of hazardous noise exposure related to an individual's MOS.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  The Veteran's MOS  as Air Defense short range gunnery crewman and the Duty MOS Noise Exposure Listing attached to the Fast letter includes Air Defense crewman with a corresponding high probability of noise exposure.  The DD 214 also notes that the Veteran received Rifle M16 (Marksman) and Hand Grenade (expert) badges.  

The Veteran is competent to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991). Moreover, given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service.
In addition, the file contains a September 1999 treatment record showing complaints of tinnitus.  

However, there is no opinion of record relating the Veteran's complaints of tinnitus to service.  Therefore, the Board requests that the Veteran be afforded a VA examination to determine whether his tinnitus is related to service.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran a VA examination in order to determine the nature and etiology of his tinnitus.  The claims file and a separate copy of this remand must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the claims folder.  Specifically, the examiner should report all current diagnoses and express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus was incurred during service or is otherwise etiologically related to service, to include as due to noise exposure in service.  A complete rationale must be given for any opinion expressed.  If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated.

2.  Readjudicate the issue on appeal based on a review of the entire evidentiary record.  If all of the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


